Citation Nr: 0503474	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  02-15 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to an effective date earlier than October 17, 
1994, for the grant of service connection for peptic ulcer 
disease with gastroesophageal reflux.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his daughter, and his son-in-law




ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
November 1965, from December 1966 to December 1969, and from 
October 1970 to March 1978.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The pertinent procedural history of this case 
will be set forth in connection with the Board's discussion 
below of the two issues on appeal.                  

The veteran testified at a hearing which was chaired by the 
undersigned Veterans law Judge at the RO in February 2004.  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  In a December 1992 rating decision, the RO denied the 
veteran's claims of entitlement to service connection for a 
low back disability and for a stomach condition.  The veteran 
was provided notice of the decision and his of appellate 
rights.  He did not appeal.  

2.  The evidence associated with the claims file subsequent 
to the RO's December 1992 rating decision is new and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for a low back disability.  

3.  The medical evidence of record supports a conclusion that 
the veteran's low back disability, currently diagnosed as 
degenerative disease of the lumbar spine, is attributable to 
his military service.  

4.  On November 9, 1993, the veteran filed a claim to reopen 
his claim for service connection for a stomach condition, 
which was subsequently granted by the RO.  


CONCLUSIONS OF LAW

1.  The December 1992 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  

2.  Since the December 1992 rating decision, new and material 
evidence has been received, and the claim of entitlement to 
service connection for a back disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004). 

3.  Service connection for the veteran's back disability, 
currently diagnosed as degenerative disease of the lumbar 
spine, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2004).   

4.  The effective date of the grant of service connection for 
the veteran's peptic ulcer disease with gastroesophageal 
reflux is November 9, 1993.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for a 
back disability.  He also seeks an effective date earlier 
than the currently assigned October 17, 1994 for the grant of 
service connection for peptic ulcer disease with 
gastroesophageal reflux.  
The Board will separately discuss the two issues.



1.  Entitlement to service connection for a low back 
disability.
   
The veteran is seeking entitlement to service connection for 
a low back disability.  Because the claim was the subject of 
a prior final RO denial, as an initial matter the Board must 
determine whether new and material evidence has been received 
which is sufficient to reopen the claim.

The Board notes that in the August 2003 Statement of the Case 
(SOC), the RO concluded that service connection for the 
residuals of a back injury remained denied because the 
evidence submitted was not new and material.  In the Reasons 
and Bases section of the SOC, however, the RO stated that new 
and material evidence had been received.  The claim was 
reopened and it was then denied on the merits.  

Regardless of whether the RO reopened the veteran's claim and 
denied the claim on the merits or whether the RO continued to 
deny the veteran's claim on the basis that the evidence 
submitted was not new and material, the question of whether 
new and material evidence has been received is one that must 
be addressed by the Board.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed.Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for claim, making 
RO determination in that regard irrelevant.]  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].   

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000 ) (VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)].  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159, and 3,326(a)].      

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are applicable 
to the instant case, the implementing regulations are also 
effective November 9, 2000.  The provisions of the VCAA and 
the implementing regulations are, accordingly, generally 
applicable to this case.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].      

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen a previously denied claim.  

The Board observes that the veteran was notified by the 
September 1994 and September 2002 rating actions and by the 
August 2003 SOC of the pertinent laws and regulations and the 
need to submit additional evidence.

A letter was sent to the veteran in September 2003 explaining 
what evidence was needed to complete his claim.  Crucially, 
the veteran was informed by means of this letter as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would obtain government records and would make 
reasonable efforts to help him get other relevant evidence, 
such as private medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The Board notes that, even though the letter requested a 
response within 30 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The one-year period has now expired.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2002); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed his request 
to reopen his claim in November 1993, the earlier version of 
the law remains applicable in this case.  That version is as 
follows.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156 (2001).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
There must be new and material evidence as to each and every 
aspect of the claim which was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 272 (1996).      

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Vargas-Gonzalez v. West, 12 Vet. App. 
321, 328 (1999).

For the purposes of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (192).     

Factual Background

The "old" evidence

The veteran's original claim for service connection for the 
residuals of a back injury was denied in a December 1979 
rating action.    At that time, the relevant evidence of 
record consisted of the veteran's service medical records and 
an October 1979 VA examination report.

The veteran's service medical records show that in April 
1973, the veteran developed low back pain after an automobile 
accident.  An x-ray of the veteran's lumbosacral spine was 
reported to be negative.  The records reflect that the 
veteran subsequently underwent physical therapy for his low 
back pain.  According to the records, in October 1973, it was 
reported that the veteran had completed a home program of 
massage to his low back and that he was feeling better.  In 
November 1977, the veteran underwent a separation 
examination.  At that time, the veteran's spine and other 
musculoskeletal system were clinically evaluated as normal.  

In October 1979, the veteran underwent a VA examination.  At 
that time, he stated that during service, he was in an 
automobile accident and subsequently received whirlpool 
treatments to his back as an outpatient.  He noted that at 
present, he had a slight amount of discomfort in his back.  
Upon physical examination, the veteran stood with the lumbar 
spine in the midline.  There was no kyphosis or scoliosis.  
Range of motion was not restricted, and there was no muscle 
spasm.  Leg length were equal, and straight leg raising was 
to 80 degrees bilaterally.  There was no radiating pain into 
either lower extremity.  At the time of the examination, an 
x-ray was taken of the veteran's lumbar spine.  The x-ray was 
interpreted as showing no spondylolisthesis or spondylolysis, 
and no significant abnormality.     

In its December 1979 decision, the RO stated that although 
the veteran's service medical records showed that the veteran 
complained of low back pain after being involved in an 
automobile accident in April 1973, and was subsequently 
treated with physical therapy, there was no evidence of 
current residuals of a back injury.  
The veteran did not appeal that decision.

In June 1992, the veteran requested that his claim of 
entitlement to service connection for a back disability be 
reopened.  A December 1992 RO rating decision declined to 
reopen the claim.  

The evidence of record at the time of the December 1992 
confirmed rating decision consisted of a private medical 
statement from D.R.W., D.C. dated in January 1981, VA Medical 
Center (VAMC) outpatient treatment records from March 1981 to 
February 1988, and copies of private medical records.  

In August 1982, the RO received a copy of a medical statement 
from Dr. D.R.W. to Liberty Mutual Insurance Company, dated in 
January 1981.  In the statement, Dr. W. indicated that 
according to the veteran, in November 1980, he was unloading 
a trailer when a box he was standing on gave way and he fell 
backwards, landing in a freight cart and striking his back 
against the railing of the cart.  Dr. D.W. stated that he 
treated the veteran after his accident.  The pertinent 
diagnosis was low back pain and muscle spasm.  Dr. D.W. 
indicated that he had dismissed the veteran from his care in 
January 1981, with maximum recovery and no residual 
disability.  

In August 1992, the RO received VAMC outpatient treatment 
records.  The records show intermittent treatment for 
complaints of low back pain.  In June 1984, the veteran was 
diagnosed with L5-S1 facet syndrome.  

In August 1992, the RO received copies of private medical 
records.  The records show that in May 1992, the veteran 
underwent a magnetic resonance imaging (MRI) of the lumbar 
spine.  The MRI was interpreted as showing circumferential 
disc bulging at the L-4/5 and L-5/S1 levels, without 
compromise of the spinal canal or neural foraminal.  

The records also reflect that in June 1992, the veteran was 
examined for complaints of low back pain, with radiation into 
the right thigh.  At that time, it was noted that the veteran 
was in his usual state of good health prior to October 1991, 
when he sustained a work-related injury which caused him to 
have pain in his neck and upper arms after moving a heavy 
load at work.  It was reported that the veteran worked as a 
dock worker, loading and unloading trucks, and that following 
his injury, he had continuous pain in the middle of his upper 
back and lower neck, with radiation primarily into the right 
arm, and to a lesser degree the left arm.  After the physical 
examination, the examiner stated that the veteran had MRI 
evidence of degenerative disc disease.  The examiner 
indicated that there was also physical examination evidence 
of sacroiliitis and lumbar facet dysfunction.    
 
The veteran was provided notice of the December 1992 decision 
and of his appeal rights in a January 1993 letter from the 
RO.  He did not disagree with the December 1992 decision.  

The additionally received evidence 

Evidence received subsequent to the unappealed December 1992 
RO rating decision consists of a copy of a decision from the 
Social Security Administration (SSA) dated in October 1993; 
copies of the medical records upon which the SSA decision was 
based; a private medical statement from W.D., M.D. dated in 
February 1994; an August 1995 VA examination report; VAMC 
outpatient treatment records from October 2000 to March 2003; 
a VA Discharge Summary which reflects that the veteran was 
hospitalized for three days in May 2002; a private medical 
statement from C.A.D., M.D., dated in January 2003, a June 
2003 VA examination report, and hearing testimony.    

In November 1993, the RO received a copy of a decision from 
the SSA, dated in October 1993, and copies of the medical 
records upon which the SSA decision was based.  In the 
October 1993 decision, the SSA determined that the veteran 
was disabled under the Social Security Act and was thereby 
entitled to Social Security disability benefits.  According 
to the SSA decision, the veteran had numerous disabilities, 
including lumbar radicular syndrome secondary to cervical 
disc herniation, and lumbar disc disruption.  The records 
included a private medical statement from K.G.W., D.O., dated 
in March 1992.  In the March 1992 statement, Dr. W. indicated 
that he had examined the veteran in March 1992 for complaints 
of pain in his right arm, shoulder, neck, and back.  Dr. W. 
reported that in August 1991, the veteran suffered a work-
related injury when he was lifting a steel object, which 
weighed approximately 150 pounds, and he felt a give and a 
pull in his right arm and neck, and sharp shooting pains in 
his arms, down into his fingers, with numbness and pain in 
his neck and low back.  Following the physical examination, 
the pertinent diagnosis was lumbosacral sprain.  

In March 1994, the RO received a medical statement from Dr. 
W.D. dated in February 1994.  In the February 1994 statement, 
Dr. D. indicated that he had seen and evaluated the veteran 
on multiple occasions, and that the veteran's most recent 
complaints included neck and low back pain, with numbness and 
weakness in the lower extremities.  Dr. D. stated that the 
veteran's past medical history revealed that the veteran 
sustained multiple injuries while serving in the military in 
the field of artillery.  According to Dr. D., as a result the 
veteran had a chronic lumbosacral sprain, secondary to 
bulging disc superimposed on degenerative disease of the 
lumbar spine, which was, in his professional opinion, 
service-connected or related. 

In March 1995, a hearing was conducted at the RO.  At that 
time, the veteran testified that while he was in the 
military, he was involved in an automobile accident and 
injured his back.  [Transcript (T.) at page 2.]  The veteran 
stated that following the accident, he developed chronic low 
back pain.  [T. at pg. 3.]  

In August 1995, the veteran underwent a VA physical 
examination.  Following the physical examination, the 
examiner diagnosed the veteran with a history of back injury, 
with lumbar herniated nucleus pulposi.  

In June 2002, the RO received a VA Discharge Summary which 
reflects that the veteran was hospitalized for three days in 
May 2002 for chronic, increasing low back pain.  Upon 
admission, it was noted that the veteran's symptoms began 
"in 1965" after he was involved in an automobile accident.  
During the veteran's hospitalization, he underwent a L4 
laminectomy.  

In a medical statement dated in January 2003, Dr. C.A.D. 
opined that after reviewing the veteran's records, it was 
more likely than not that the veteran's present back-related 
disabilities were related to his active duty injuries.  

In June 2003, the veteran underwent a VA examination.  At 
that time, the examining physician stated that he had 
reviewed the veteran's claims file.  The examiner stated that 
the veteran had been involved in a motor vehicle accident in 
1973, while he was in the military.  The examiner indicated 
that according to the veteran's claims file, there were a few 
brief statements about the veteran's low back pain, and there 
was no definitive diagnosis.  The veteran was treated 
conservatively, and according to the veteran he continued to 
have back pain.  The examiner noted that after the veteran's 
discharge from military service, he worked for approximately 
10 to 12 years on the loading docks, which was heavy labor.  
In 1991, the veteran had a work-related injury while lifting 
a metal dock plank which weighed approximately 150 pounds.  
Subsequent to the injury, the veteran experienced a worsening 
of neck and back pain.  The examiner stated that the veteran 
did not return to work after 1991, and had been subsequently 
receiving SSA disability benefits.  

Following physical examination, the examiner diagnosed the 
veteran with chronic low back pain.  The examiner indicated 
that the veteran's chronic low back pain began in the service 
when he was in a multi-car motor vehicle accident.  According 
to the examiner, the veteran eventually developed some spinal 
stenosis and underwent an L4 total laminectomy in May 2002.  
The examiner stated that even though the veteran had a long 
history of low back pain, he did not believe that the 
veteran's in-service motor vehicle accident was directly 
responsible for him developing spinal stenosis.       

In February 2004, a hearing was conducted at the RO before 
the undersigned Veterans Law Judge.  The veteran testified 
that while he was in the military, he was involved in an 
automobile accident and injured his back.  (T. at pg. 20.)  
The veteran indicated that following the accident, he 
developed chronic low back pain.  [T. at pages 23-4).  

Analysis

The Board has reviewed the evidence since the December 1992 
confirmed rating action and has determined that the medical 
statement from Dr. W.D. dated in February 1994 and the 
medical statement from Dr. C.A.D. dated in January 2003 are 
both new and material and serve to reopen the previously-
denied claim.  

The aforementioned evidence is "new" in that it was not of 
record at the time of the RO's denial in December 1992.  
Moreover, the evidence is "material" because it is 
probative of the issue at hand, whether the veteran's current 
back disability was incurred in or aggravated by active 
service.  In this regard, the Board notes that in February 
1994, Dr. W.D. stated that the veteran had a chronic 
lumbosacral sprain, secondary to bulging disc superimposed on 
degenerative disease of the lumbar spine, which was, in his 
professional opinion, service-connected or related.  In 
addition, in the January 2003 statement, Dr. C.A.D. opined 
that after reviewing the veteran's records, it was more 
likely than not that the veteran's present back-related 
disabilities were related to his active duty injuries.  

Dr.W.D. and Dr. C.A.D. provide nexus opinions in their 
respective statements.  Such nexus opinions were not 
previously of record and they tend to support the veteran's 
claim in a manner not previously shown.  Accordingly, the 
veteran's claim for service connection for the residuals of a 
back injury is reopened.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.

(i.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal on a de novo basis.  See 38 U.S.C.A. § 7104(a). The 
standard of review changes at this juncture and is as 
follows.  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004). To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In that connection, the 
Board observes that the Justus presumption of credibility 
does not apply after a claim has been reopened.  In addition, 
as noted above, although certain evidence may be sufficient 
to reopen the claim, it is not necessarily dispositive of the 
ultimate outcome of the case.  Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998) [new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim].  All evidence 
must be evaluated in arriving at a decision on the merits.

(ii.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  In particular, the Board must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

In this case, as noted at the outset of the Board's 
discussion, the RO in fact considered the veteran's claim on 
a de novo basis in the August 2003 SOC.  
Moreover, the veteran has been accorded ample opportunity to 
present his case in full.  




(iii.) VA's statutory duty to assist

The statutory duty to assist, as discussed above, also comes 
into play at this juncture.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

In this case, there is ample medical evidence of record, 
dating back several decades, which has been described above.  
In particular, the claims file includes private medical 
statements which have been quoted above.  The Board believes 
that this case has been sufficiently developed so that it may 
proceed to an informed decision on the merits.

Decision on the merits

The pertinent facts have been set forth above and will not be 
repeated.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.      

With respect to Hickson element (1), it is undisputed that 
the veteran has a current back disability, diagnosed as 
degenerative disease of the lumbar spine.  In this regard, 
VAMC outpatient treatment records show that in October 2001, 
x-rays were taken of the veteran's lumbar spine.  The x-rays 
were interpreted as showing degenerative changes, with 
anterior spurs and decreased disc heights at the L4-5 and L5-
S1 levels.  In addition, in the February 1994 private medical 
statement from Dr. W.D., Dr. D. indicated that the veteran 
had chronic lumbosacral sprain, secondary to bulging disc 
superimposed on degenerative disease of the lumbar spine.     

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the veteran's service medical records show 
that in April 1973 the veteran developed low back pain after 
an automobile accident.  However, at that time, no diagnosis 
was provided and an x-ray of the veteran's lumbosacral spine 
was reported to be negative.  Although the records reflect 
that the veteran subsequently underwent physical therapy for 
his low back pain, in the veteran's November 1977 separation 
examination, the veteran's spine and other musculoskeletal 
were clinically evaluated as "normal."  Nevertheless, the 
fact remains that the veteran's service medical records show 
that in April 1973, the veteran injured his back after an 
automobile accident.  Therefore, the Hickson element (2), in-
service incurrence of injury, has been satisfied.  In-service 
incurrence of disease, including during the one year 
presumptive period after service, has not been demonstrated.     

With respect to Hickson element (3), medical nexus, the Board 
recognizes that in the June 2003 VA examination report the 
examiner opined that even though the veteran had a long 
history of low back pain, and that the veteran's chronic low 
back pain began in the service when he was in a multi-car 
motor vehicle accident, he did not believe that the veteran's 
in-service motor vehicle accident was directly responsible 
for him developing spinal stenosis.  The Board also 
recognizes that the evidence of record shows that the veteran 
experienced two post-service work-related accidents after 
which he developed low back pain.  However, there are of 
record the two medical nexus opinion in the veteran's favor 
which have been referred to above.  In February 1994 Dr. W.D. 
stated that the veteran had a chronic lumbosacral sprain, 
secondary to bulging disc superimposed on degenerative 
disease of the lumbar spine, which was, in his professional 
opinion, service-connected or related.  In addition, in 
January 2003 Dr. C.A.D. opined that after reviewing the 
veteran's records, it was his opinion that it was more likely 
than not that the veteran's present back-related disabilities 
were related to his active duty injuries.  

In light of the above, the medical evidence is at least in 
equipoise with regard to whether the veteran's back 
disability, currently diagnosed as degenerative disease of 
the lumbar spine, is attributable to his period of active 
military service, specifically to his in-service back injury.  
The VA medical opinion is limited in that it refers only to 
spinal stenosis and not to the veteran's back disability in 
general.  Moreover, although the VA examiner acknowledged 
that the veteran's back pain began with the automobile 
accident during service, the examiner did not explain why 
under such circumstances the current back disability was not 
related to the same incident.   

Therefore, the benefit of the doubt is resolved in the 
veteran's favor.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Service 
connection for the claimed low back disability is accordingly 
allowed.    

2.  Entitlement to an effective date earlier than October 17, 
1994, for the grant of service connection for peptic ulcer 
disease with gastroesophageal reflux.

The veteran seeks an effective date earlier than the 
currently assigned October 17, 1994 for the grant of service 
connection for peptic ulcer disease with gastroesophageal 
reflux.  

The VCAA

As previously stated, the VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.

The Court has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Mason v. Principi, 16 Vet. App. 
129, 132 (2002) [VCAA not applicable "because the law as 
mandated by statute and not the evidence is dispositive of 
the claim"].

With respect to this issue, the pertinent facts are not in 
dispute; resolution of the veteran's appeal is dependent on 
interpretation of the statutes and regulations regarding the 
effective date of an award of service connection.  As 
explained below, the issue of whether the veteran is entitled 
to an earlier effective date for peptic ulcer disease with 
gastroesophageal reflux is dependent upon whether a claim for 
service connection for those disabilities was filed prior to 
October 17, 1994.  That determination is dependent on the 
documents and evidence received by the VA prior to October 
17, 1994, and thus are already of record in the veteran's VA 
claims folder.  As a practical matter, the veteran could not 
submit any evidence contemporaneous with the current appeal 
which could potentially change the outcome.  VA has no 
further duty, therefore, to notify him of the evidence needed 
to substantiate his claim, or to assist him in obtaining 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating the 
effective date claim before the Board at this time.  See Dela 
Cruz, supra; see also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

Moreover, notwithstanding the inapplicability of the VCAA to 
this issue, the RO included with the SOC the requirements of 
the VCAA, including the responsibilities of the VA and the 
veteran with respect to obtaining evidence.  The veteran was 
also furnished with a letter to this effect from the RO in 
May 2001.  Neither the veteran nor his representative have 
submitted or identified any additional evidence which would 
have a bearing on this case.  

Then Board additionally observes that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claim.  As noted in the Introduction, he 
presented personal testimony at a hearing which was chaired 
by the undersigned Veterans Law Judge at the RO in February 
2004. 

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.

Pertinent Law and Regulations

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim reopened after 
final adjudication for compensation benefits shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2004).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid or 
furnished to any individual under the laws administered by 
VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2004).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2004).

Factual Background

The veteran's original claim for entitlement to service 
connection for a stomach condition was denied by the RO in a 
December 1979 rating action.  In June 1992, the veteran filed 
a claim to reopen his claim for service connection for a 
stomach condition.  In a December 1992 rating action, the RO 
denied the veteran's claim for service connection for a 
stomach condition on the basis that the evidence recently 
submitted was insufficient to reopen the claim which had been 
previously denied.  The veteran was notified of that decision 
by letter from the RO in January 1993; he did not appeal.  

In a Statement in Support of Claim received by the RO on 
November 9, 1993, the veteran requested that his claim for 
service connection for a stomach condition be reopened.  By a 
September 1994 rating action, the RO denied the veteran's 
claim on the basis that the recently received evidence was 
insufficient to reopen the claim which had been previously 
denied.  In a Statement in Support of Claim, received on 
October 17, 1994, the veteran stated that he was writing in 
reference to the September 1994 letter from the RO, which 
denied his "service-connected claim," and he requested a 
hearing at the RO before a local hearing officer.  

By a June 2001 rating action, the RO concluded that new and 
material evidence had been received sufficient to reopen the 
previously denied claim of service connection for a stomach 
condition.  In the same rating action, the RO also granted 
the underlying issue of entitlement to service connection for 
a stomach condition, diagnosed as peptic ulcer disease, with 
gastroesophageal reflux.  At that time, the RO assigned a 20 
percent disability rating under Diagnostic Code 7304 for the 
veteran's service-connected stomach condition, effective from 
January 14, 1997.  In November 2001, the veteran filed a NOD 
as to the effective date assigned by the RO.  A SOC was 
issued in August 2002, and the veteran submitted a 
substantive appeal (VA Form 9) in September 2002.  

In an October 2002 rating action, the RO granted the 
veteran's earlier effective date claim, and assigned the date 
of October 17, 1994, for the grant of service connection for 
the veteran's stomach condition.  The veteran continued to 
disagree with the assigned effective date.

Analysis

In the instant case, the veteran contends that the effective 
date for the grant of service connection, which is currently 
assigned as of October 17, 1994, should go back to 1991 when 
his claim "was opened."  See the veteran's Statement in 
Support of Claim dated in November 2001.    

After having carefully considered the matter, and for the 
reasons and bases expressed immediately below, the Board 
concludes that the appropriate effective date for the grant 
of service connection for peptic ulcer disease with 
gastroesophageal reflux should be November 9, 1993, not 
October 17, 1994 (the date assigned by the RO), or some date 
in 1991 (the time period referred to by the veteran).  

The veteran's initial claim of entitlement to service 
connection was denied in 1979.  His first attempt to reopen 
that claim was denied in an unappealed December 1992 rating 
decision.  Under pertinent law, that decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).           

The evidence indicates that after the RO's final December 
1992 rating action, the veteran again filed a claim to reopen 
his claim of service connection for a stomach condition, 
which received by the RO on November 9, 1993.  That claim was 
adjudicated and denied by the RO in September 1994.  The 
veteran then appealed the September 1994 decision, which 
prevented it from becoming final.  The November 1993 claim 
remained in appellate status until June 2001, when the RO 
granted entitlement to service connection for a stomach 
condition, diagnosed as peptic ulcer disease, with 
gastroesophageal reflux.  

The Board observes at this juncture that the November 9, 1993 
statement in support of claim filed by the veteran cannot be 
considered to be a NOD as to the December 1992 rating 
decision which denied his service connection claim.  The 
November  1993 submission did not express disagreement with 
the denial of service connection; indeed, the December 1992 
RO rating decision was not mentioned.  
The veteran clearly requested that his claim be reopened, and 
he specifically submitted "additional medical evidence that 
has not been seen before."  By no stretch of the imagination 
can this communication be considered to be a NOD.  
See 38 C.F.R. § 20.201.  Rather, it can only be interpreted 
as a request to reopen the previously-denied claim based upon 
the submission of new and material evidence.

After the veteran's November 9, 1993 claim to reopen was 
denied by the RO in September 1994, he filed a NOD in October 
1994.  Although the RO considered the October 1994 statement 
as a request to reopen the veteran's claim for service 
connection for a stomach condition, the Board construes the 
October 1994 statement from the veteran as a timely NOD to 
the September 1994 rating action.
The veteran specifically referenced the September 1994 rating 
action "which denied my service connected claim".  He asked 
for a personal hearing.  There is no doubt that this 
communication met the requirements found in 38 C.F.R. 
§ 20.201 for a valid NOD.

Thus the veteran's service connection claim remained 
unadjudicated until the RO issued a SOC in July 1997.  The 
veteran then submitted a timely substantive appeal in July 
1997.  The claim was ultimately granted by the RO.  

The correct date of entitlement is determined by the date the 
veteran's claim for service connection was filed.  The 
veteran's November 9, 1993 communication to the RO was the 
first claim filed after the final rating decision in December 
1992.  Accordingly, the Board finds that the proper effective 
date for the grant of service connection for peptic ulcer 
disease with gastroesophageal reflux, is November 9, 1993, 
the date of receipt of the claim to reopen.  38 C.F.R. 
§ 3.400(r).  To that extent, the appeal is allowed.  


ORDER

Entitlement to service connection for a low back disability, 
diagnosed as degenerative disease of the lumbar spine, is 
granted.  

An effective date of November 9, 1993, for the award of 
service connection for peptic ulcer disease with 
gastroesophageal reflux is granted.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


